Title: From Benjamin Franklin to Ferdinand Grand, 4 December 1780
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Sir,
Passy, Dec. 4. 1780
In case you furnish Mr de Chaumont with Four hundred Thousand Livres tournois on Account of the Cloths he has sold to me, this shall authorise you to receive the said Sum out of the Aids of Government for the ensuing Year, in quarterly Payments, agreable to the Etat formerly settled, and to retain the same in your Hands in discharge of the Four hundred thousand Livres abovementioned: you returning to me the Order I gave you two Days since for the Payment of Fifty thousand Livres to the said M. de Chaumont. Witness my hand,
[lined through:] B Franklin
Mr Grand
 
Notation in Franklin’s hand: Dec. 4. 1780 Intended Authority to Mr Grand for furnishing 400,000 Livres to Mr de Chaumont on Acct of the Cloth  cancel’d.
